UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϲͬϯϬͬϮϬϮϭ
 Frederick Addison and Winston Addison,

                                Plaintiffs,
                                                              1:20-cv-07603 (SDA)
                    -against-
                                                              OPINION AND ORDER
 George H. Gordon et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court are Defendants’ Letter Motion to limit the hourly fee for Plaintiffs’

orthopedic expert, Dr. Joshua Auerbach, to $400 per hour (Defs.’ Letter Mot., ECF No. 28), and

Plaintiffs’ Letter Motion “to grant Dr. Auerbach his requested fee of $7,250.” (Pls.’ Ltr. Mot., ECF

No. 30, at 3.) As set forth below, the Court finds that Dr. Auerbach shall be paid at a rate of $500

per hour for his time spent on his deposition in this case.

                                              BACKGROUND

       This case involved a motor vehicle accident in Bronx, New York in which Plaintiff Frederick

Addison allegedly suffered injuries. (See Compl., ECF No. 1-1, ¶¶ 18-19, 29-31.) Dr. Auerbach,

who was Mr. Addison’s treating orthopedic surgeon, has been retained by Plaintiffs as an expert

in this case. (See Pls.’ Ltr. Mot. at 1; Defs.’ Ltr. Mot. at 1-2.) Dr. Auerbach is the Chief of Spine

Surgery at Bronx Lebanon Hospital. (Pls.’ Ltr. Mot. at 2.) He received his undergraduate degree

at Yale University and attended medical school at Mount Sinai School of Medicine. (Id.) Dr.

Auerbach did his Orthopedic Surgical Residency at the University of Pennsylvania and did a Spinal
Reconstructive Fellowship at Washington University School of Medicine. (Id.) He specializes in

simple, complex and revision surgery of the cervical, thoracic and lumbar spine.1 (Id.)

        Dr. Auerbach submitted an invoice in this case, dated June 4, 2021, which charges $1,000

for two hours of “record review” in preparation for his deposition, and $6,250 for his “[h]alf day

testimony rate,” for a total of $7,250. (See Frederick Addison Invoice, Pls.’ Ltr. Mot. App.)

Defendants object to paying Dr. Auerbach $7,250 for his deposition and argue that Dr. Auerbach

should be paid $400 per hour instead. (See Defs.’ Ltr. Mot. at 2.)

                                            LEGAL STANDARDS

        Under the Federal Rules of Civil Procedure, “[a] party may depose any person who has

been identified as an expert whose opinions may be presented at trial.” Fed. R. Civ. P. 26(b)(4)(A).

“Unless manifest injustice would result, the court must require that the party seeking discovery:

(i) pay the expert a reasonable fee for time spent in responding to discovery under Rule

26(b)(4)(A) or (D). . . .” Fed. R. Civ. P. 26(b)(4)(E)(i).

        In determining the reasonable fee for an expert, courts consider the following factors:

        (1) the witness’s field of expertise; (2) the education and training required to
        provide the expert insight which is sought; (3) the prevailing rates of other
        comparably respected available experts; (4) the nature, quality and complexity of
        the discovery responses provided; (5) the fee actually charged to the party who
        retained the expert; (6) fees traditionally charged by the expert on related
        matters; and (7) any other factor likely to assist the court in balancing the interests
        implicated by Rule 26.

Ey v. Sam’s E., Inc., No. 17-CV-00551 (PED), 2020 WL 2415560, at *2 (S.D.N.Y. May 12, 2020)

(citations omitted).



1
 Dr. Auerbach’s curriculum vitae, which sets forth his faculty appointments, board certification and peer-
reviewed publications, is publicly available on his website:
http://drauerbach.com/images/stories/pdf/Auerbach_CV.pdf.


                                                      2
       “While a party may contract with any expert it chooses, the court will not automatically

tax the opposing party with any unreasonable fees charged by the expert.” Ey, 2020 WL 2415560,

at *2 (quoting Grady v. Jefferson Cnty Bd. of Cnty Comm’rs, 249 F.R.D. 657, 662 (D. Colo. 2008)).

“[T]he party seeking reimbursement of deposition fees bears the burden of proving

reasonableness. If the parties provide little evidence to support their interpretation of a

reasonable rate, the court may use its discretion to determine a reasonable fee.” Id. (citing New

York v. Solvent Chem. Co., 210 F.R.D. 462, 468 (W.D.N.Y. 2002)).

                                          APPLICATION

       The Court in its discretion finds that an hourly rate for Dr. Auerbach of $500 is reasonable

based upon, among other factors, his field of expertise, education and training, and the rates he

charges. However, the Court will not require Defendants to pay Dr. Auerbach’s flat half day rate

for testimony of $6,250. “Because Rule 26(b)(4)(E) authorizes compensation only for ‘time spent

in responding to discovery[,]’ a witness cannot unilaterally impose a ‘flat fee’ which is unrelated

to time actually spent on deposition-related work and then obtain judicial enforcement of that

fee.” Ey, 2020 WL 2415560, at *2 (citation omitted).

                                          CONCLUSION

       For the foregoing reasons, the Court finds that Dr. Auerbach shall be compensated at a

rate of $500 per hour for his deposition and for his two hours of preparation time. The deadline

for the completion of expert discovery is extended until September 30, 2021. The Clerk of Court

is respectfully requested to terminate the motions at ECF Nos. 28 and 30.




                                                3
SO ORDERED.

DATED:        New York, New York
              June 30, 2021

                                   ______________________________
                                   STEWART D. AARON
                                   United States Magistrate Judge




                                   4
